DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6, 13, 15, 17, and 20-28 are allowed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 4, 15, and 27 use the term “columns” wherein the specification uses the following terms “panel connector hinges”, “hinges”, or “hinge barrels” [0050].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fifth attachment mechanism configured to couple to the first attachment mechanism or the second attachment mechanism” in lines 13-14 of claim 2.

“an eleventh attachment mechanism configured to couple to the seventh attachment mechanism or the eighth attachment mechanism” in lines 8-10 of claim 3.
“a twelfth attachment mechanism configured to couple to the ninth attachment mechanism or the tenth attachment mechanism” in lines 12-14 of claim 3.
“a first panel connecting member configured to couple to the first leg member, the first panel connecting member including: a first end having a first attachment mechanism; and a second end having a second attachment mechanism” in lines 5-8 of claim 23. 
“a second panel connecting member configured to couple to the second leg member, the second panel connecting member including: a first end having a third attachment mechanism; and a second end having a fourth attachment mechanism” in lines 9-12 of claim 23. 
“a fifth attachment mechanism configured to couple to the first attachment mechanism” in lines 13-14 of claim 23. 
“a sixth attachment mechanism configured to couple to the second attachment mechanism” in lines 15-16 of claim 23. 
“a seventh attachment mechanism configured to couple to the third attachment mechanism” lines 17-18 of claim 23. 
“an eighth attachment mechanism configured to couple to the fourth attachment mechanism” lines 19-20 of claim 23. 

“a twelfth attachment mechanism configured to couple to the eleventh attachment mechanism” lines 8-9 of claim 24. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
Regarding claim 13, the examiner interprets the following limitations: “at least a portion of the plurality of first support connecting members couple to individual leg members of the first set of the plurality of leg members, the at least the portion of the plurality of first support connecting members including first tabs that engage with sides of the individual leg members of the first set”… “at least a portion of the plurality of 
The “at least a portion of the plurality of first support connecting members” limitation does not require the “at least a portion” to be on or refer to each of the “plurality of first support connecting members”. When the limitation is read in light of the specification and drawings, it is clear that the “at least a portion of the plurality of first support connecting members” refers to the tabs (Fig 13, #324) of corresponding first support connecting members (annotated Fig 1 below) that engage with sides of the individual leg members of the first set (annotated Fig 1 below) [0051]. 

The “at least a portion of the plurality of second support connecting members” limitation does not require the “at least a portion” to be on or refer to each of the “plurality of second support connecting members”. When the limitation is read in light of the specification and drawings, it is clear that the “at least a portion of the plurality of second support connecting members” refers to the tabs (Fig 13, #324) of corresponding second support connecting members (annotated Fig 1 below) that engage with sides of the individual leg members of the second set (annotated Fig 1 below) [0051]. Breadth of a claim is not to be equated with indefiniteness. In re Miller, 441 F.2d 689, 169 USPQ 597 (CCPA 1971). If the scope of the subject matter embraced by the claims is clear, and if applicants have not otherwise indicated that they intend the invention to be of a 35 U.S.C. 112, second paragraph. MPEP 2173.04.


    PNG
    media_image1.png
    799
    1452
    media_image1.png
    Greyscale



Claim Objections
Claim 2 is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:
Claim 2, lines 24-26: -- one or more spacers interposed between the back of  each individual leg member of the front set of leg members and the front of each individual leg member of the back set of leg members respectively --. Appropriate correction is required. 

is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:

Claim 4: -- The rack system of claim 2, wherein: 
the first attachment mechanism comprises one or more first clips; 
the second attachment mechanism comprises one or more second clips; 
the third attachment mechanism comprises one or more third clips; 
the fourth attachment mechanism comprises one or more fourth clips; 
the fifth attachment mechanism comprises one or more first columns, respective columns of the one or more first columns operably couples to respective clips of the one or more first clips or respective clips of the one or more second clips; and
each couples to respective clips of the one or more third clips or respective clips of the one or more fourth clips.—Appropriate correction is required. 

Claim 13 is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:

Claim 13: -- A system comprising:
a plurality of first supports, wherein individual first supports of the plurality of first supports each include a top having a first receptacle;
each first receptacle;
a plurality of leg members;
a plurality of spacers disposed between a first set of the plurality of leg members and a second set of the plurality of leg members;
a plurality of first support connecting members, wherein:
the plurality of first supports are coupled end to end via individual first support connecting members of the plurality of first support connecting members that couple the individual first supports together, and
at least a portion of the plurality of first support connecting members couple to individual leg members of the first set of the plurality of leg members, the at least the portion of the plurality of first support connecting members including first tabs that engage with sides of the individual leg members of the first set of the plurality of leg members; and a plurality of second support connecting members, wherein:
the plurality of second supports are coupled end to end via individual second support connecting members of the plurality of second support connecting members that couple the individual second supports together, and
at least a portion of the plurality of second support connecting members couple the plurality of second supports to individual leg members of the second set of the plurality of leg members, the at least the portion of the plurality of second support connecting members including second tabs that engage with sides of the individual leg . – Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:

Claim 15: -- The system of claim 13, wherein:
the individual first supports each include a first attachment mechanism comprising one or more first clips;
the individual of second supports each include a second attachment mechanism comprising one or more second clips;
the individual first support connecting members each include a third attachment mechanism comprising one or more first columns, the individual first support connecting members couple to the individual first supports via respective columns of the one or more first columns engaging with respective clips of the one or more first clips; and

the individual second support connecting members each include a fourth attachment mechanism comprising one or more second columns, the individual second support connecting members couple to the individual second supports via respective columns of the one or more second columns engaging with respective clips of the one or more second clips. – Appropriate correction is required. 

7 is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:

Claim 17: -- The system of claim 13, wherein: the individual first supports each include a first attachment mechanism; 
the individual second supports each include a second attachment mechanism; 
the individual first support connecting members each include a third attachment mechanism;
the individual second support connecting members each include a fourth attachment mechanism;
the individual first support connecting members couple to the individual first supports via an engagement between the first attachment mechanisms and the third attachment mechanisms; and the individual second support connecting members couple to the individual second supports via an engagement between the second attachment mechanisms and the fourth attachment mechanisms.—Appropriate correction is required. 

Claim 21 is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:

Claim 21: -- The system of claim 13, wherein the plurality of first supports comprises a first set of respective individual first supports coupled to the first set of the plurality of leg members and the plurality of second supports comprises a first set of respective individual second supports coupled to the second set of the plurality of leg members, the first set of respective individual second supports are spaced apart from the first set of respective individual first supports in a first direction, the system further comprising:
a second plurality of first supports comprising a second set of first supports that are coupled to the first set of the plurality of leg members, wherein the second set of first supports are spaced apart from the first set of respective individual first supports in a second direction; and
a second set of second supports coupled to the second set of the plurality of leg members, wherein the second set of second supports are spaced apart from the first set of respective individual second supports in the second direction. – Appropriate correction is required.


Claim 22 is objected to because of the following informalities:  for better consistency throughout the claims the examiner suggests the following amendment:

Claim 22: -- The system of claim 13, wherein at least one of: the at least the portion of the plurality of first support connecting members hingedly couple the plurality of first supports to at least one leg member [[of]] from the first set of the plurality of leg members;



the at least the portion of the plurality of second support connecting members hingedly couple the plurality of second supports to at least one leg member [[of]] from  the second set of the plurality of leg members; and at least a second portion of the plurality of second support connecting members hingedly couple the individual second supports together.—Appropriate correction is required.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 18 and 19, the following phrases in bold make the claim unclear and confusing: “a first individual leg member of the first set of the plurality of leg members couples to a last support connecting member of the at least the portion of a first individual leg member of the second set of the plurality of leg members couples to a last support connecting member of the at least the portion of the plurality of second support connecting members” (claim 18); “wherein a first spacer of the plurality of spacers is disposed between the first individual leg member of the first set of the plurality of leg members and the first individual leg member of the second set of the plurality of leg members”.

“Individual leg members of the first set of the plurality of leg members” is already claimed in claim 13, line 15. It is unclear how “a first individual leg member” in line 2 of claim 18 relates to the “individual leg members of the first set of the plurality of leg members” in claim 13, line 15. Is the first individual leg member in line 2 of claim 18 one of the individual leg members of the first set of the plurality of leg members of claim 13, line 15? Or is the first individual leg member in line 2 of claim 18 a new individual leg member separate from the individual leg members of the first set of the plurality of leg members of claim 13, line 15? 
 “Individual leg members of the second set of the plurality of leg members” is already claimed in claim 13, lines 23-24. It is unclear how “a first individual leg member” in line 4 of claim 18 relates to the “individual leg members of the second set of the plurality of leg members” in claim 13, lines 23-24. Is the first individual leg member in line 4 of claim 18 one of the individual leg members of the second set of the plurality of leg members of claim 13, lines 23-24? Or is the first individual leg member in line 4 of claim 18 a new individual leg member separate from the individual leg members of the second set of the plurality of leg members of claim 13, lines 23-24? 

It is also unclear how “the first individual leg member” in line 4 of claim 19 relates to the “individual leg members of the second set of the plurality of leg members” in claim 13, lines 23-24. Is the first individual leg member in line 4 of claim 19 one of the individual leg members of the second set of the plurality of leg members of claim 13, lines 23-24? Or is the first individual leg member in line 4 of claim 19 a new individual leg member separate from the individual leg members of the second set of the plurality of leg members of claim 13, lines 23-24?

The examiner suggests the following amendment for claim 18: 
Claim 18: --The system of claim 13, wherein:

a corresponding first individual leg member from the individual leg members of the first set of the plurality of leg members couples to a last support connecting member of the at least the portion of the plurality of first support connecting members; and

corresponding second from the individual leg members of the second set of the plurality of leg members couples to a last support connecting member of the at least the portion of the plurality of second support connecting members.


The examiner suggests the following amendment for claim 19: 

Claim 19: -- The system of claim 18, wherein a first spacer of the plurality of spacers is disposed between the corresponding first individual leg member from the individual leg members of the first set of the plurality of leg members and the corresponding second from the individual leg members of the second set of the plurality of leg members.—Appropriate correction is required.

Claim 30 recites the limitation " the at least the portion of the individual first support connecting members" in lines 5-6 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation " the at least the portion of the individual second support connecting members" in lines 8-9 of the claim. There is insufficient antecedent basis for this limitation in the claim.


(which refers to two portions i.e. the corresponding first support connecting members (annotated Fig 1 above) explained in the claim interpretation above) only has one first passageway in line 2 of claim 30 and a plurality of first fasteners disposed through the one first passageway in line 5 of claim 30. According to the applicant’s specification and drawings each first connecting member has one passageway #316 and only one fastener #600 is disposed through the one passageway #316 of each corresponding first support connecting members (annotated Fig 1 above). The single passageway #316 of one first support connecting member #300 does not receive two fasteners #600 (as shown in Figs 11, 15, 20, & 21) (specification, [0055]).  

It also appears that the applicant claims that “the at least the portion of the plurality of second support connecting members” (which refers to two portions i.e. the corresponding second support connecting members (annotated Fig 1 above) explained in the claim interpretation above) only has one first passageway in line 3 of claim 30 and a plurality of second fasteners disposed through the one first passageway in line 8 of claim 30. According to the applicant’s specification and drawings each second connecting member #300 has one passageway #316 and only one fastener #600 is disposed through the one passageway #316 of each corresponding second support connecting member (annotated Fig 1 above). The single passageway #316 of one second support connecting member #300 does not receive two fasteners #600 (as shown in Figs 11, 15, 20, & 21) (specification, [0055]).  

 
For this action only, the examiner interprets claim 30 as: 

Claim 30: --The system of claim 13, wherein the at least the portion of the plurality of first support connecting members include [[a]] first passageways, and the at least the portion of the plurality of second support connecting members include [[a]] second passageways, the system further comprising:
first fasteners disposed at least partially through the first passageways for securing the at least the portion of the plurality of first support connecting members to the individual leg members of the first set of the plurality of leg members; and
second fasteners disposed at least partially through the second passageways for securing the at least the portion of the plurality of second support connecting members to the individual leg members of the second set of the plurality of leg members.—Appropriate correction is required. 


Response to Arguments
Applicant's arguments filed 05/03/21 have been fully considered but they are not persuasive. 
Applicant’s arguments that “The Office objects to the Specification as allegedly failing to provide proper antecedent basis for the claimed subject matter. Id., p. 2. In 
The examiner maintains that the applicant should use claim language that is consistent with the terms in the specification. 
 
Applicant’s arguments that “Claims 2, 4, 13, 15, 17, 21, and 22 were objected to as allegedly containing various informalities. As shown above, Applicant herein amends claims 4, 13, and 22. Applicant respectfully submits that these amendments render the objections to claims 4, 13, and 22 moot. With regard to claims 2, 15, 17, and 21, Applicant respectfully traverses the objections and submits that no amendments are needed. For example, with regard to independent claim 2, the claim specifies that the “one or more spacers interposed between the back of each individual leg member of the front set of leg members and the front of each individual leg member of the back set of leg members.” (Emphasis Added). Applicant respectfully submits that adding the word “respectively” is redundant as the claim already recites the location of the one or 
The examiner maintains that the suggested objections to the claims avoid clarity issues.

Applicant's arguments regarding claims 2, 3, 23, and 24 complying with 112(f) have been fully considered but they are not persuasive.
Specifically, the applicant’s arguments that “The Office asserts that claims 2, 3, 23, and 24 are being interpreted under 35 U.S.C. § 112(f) as allegedly failing to recite sufficient structure to achieve the claimed function. Office Action, pp. 2-6. Applicant respectfully traverses this rejection and respectfully submits that the claims are not limited in interpretation under 35 U.S.C. § 112(1)” are not persuasive. 
The examiner maintains that the applicant has not properly responded to claims 2, 3, 23, and 24 being interpreted under 35 U.S.C. § 112(f) in order to overcome the 35 U.S.C. § 112(f) interpretation. An appropriate response to avoid interpretation under § 112(f) would be: 1) Amend the claim limitation to clearly recite a definite structure, material or act that entirely performs the recited function; or 2) Present a sufficient showing that the claim limitation recites a structure, material or act that entirely performs the recited function. Therefore, the examiner maintains that the applicant’s arguments above are not enough to overcome the 35 U.S.C. § 112(f) interpretations for claims 2, 3, 23, and 24.

 
Applicant’s arguments that “Claims 18, 19, 21, 22, and 30 were rejected under 35 U.S.C. § 112(b), as allegedly being indefinite. As shown above, Applicant herein amends claims 18, 21, 22, and 30. Applicant respectfully submits that these amendments render the § 112(b) rejections moot. During the aforementioned interview, Applicant’s representative understood the Examiner to agree that the proposed amendments overcame the outstanding § 112(b) rejections. Applicant sincerely thanks the Examiner for this indication. Therefore, Applicant respectfully requests that the Office withdraw the § 112(b) rejections of claims 18, 19, 21, 22, and 30” are not persuasive.
	The examiner maintains that both this office action and the previous Non-Final office action clear explains in detail the reasons why claims 18, 19, and 30 rejected under 112(b). The examiner also provided suggestions for how to overcome the 112(b) rejections. The attorney called the examiner on 03/22/21 to discuss proposed claim amendments that were not consistent with the changes suggested by the examiner. The examiner told the applicant that, in the examiner’s opinion, the proposed claim amendments did not overcome the 112(b) rejections. No agreement was made. During the 03/22/21 interview the applicant also told the examiner that he would consider the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631